Citation Nr: 0116858	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1947 to May 
1952 and from August 1953 to November 1954.  

Service records show that the veteran participated in combat 
operations against North Korean Forces from August 1950 to 
September 1950.  He was awarded the Korean Service Ribbon 
with three stars, Presidential Unit Citation, United Nations 
Service Medal and the National Defense Medal.  Service 
assignment records show that he performed duties as a guard, 
rifleman, messman, MG ammocarrier and RR marksmanship 
instructor.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
service connection for PTSD.  In addition, entitlement to a 
permanent and total disability rating for pension purposes 
was granted.

This matter was previously before the Board of Veterans' 
Appeals (Board) in September 2000, at which time it was 
remanded for additional development.

The case has been returned to the Board for further appellate 
consideration.

By rating decision dated in April 2001 the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia with depression.  The veteran was notified of 
the decision by letter dated in May 2001.  There has been no 
notice of disagreement filed on this issue and it is not 
before the Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 185 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas, supra.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Bernard, 
supra; VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the Board's review of the evidence of record 
discloses that the veteran was scheduled for a VA examination 
to ascertain the status of his claimed PTSD.  He was 
subsequently examined in October 1997.  However, the 
examination primarily focused on his service-connected 
peripheral vascular deficiency of both feet disability and 
afforded little attention to the veteran's psychological 
status.  

Such examination is not adequate for rating the claimed PTSD.  
The Board therefore concludes that the veteran should undergo 
another VA examination to assess the current nature and 
extent of claimed PTSD.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess records 
pertaining to treatment of PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors, 
including dates, complete names, and unit 
assignments.  He should be asked to 
provide specific details of the claimed 
stressful events to the best of his 
ability.  
The veteran's statement should include 
dates, places, detailed descriptions, 
units of service, duty assignments, as 
well as the names, units of assignment 
and any other identifying information 
concerning other individuals involved in 
the events.

3.  After obtaining the foregoing 
requested information, the RO should 
forward it together with copies of the 
veteran's obtained personnel records, and 
a copy of his record of service (DD-214) 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, in an 
attempt to verify any claimed stressor.  
Any information obtained should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran.  The claims file, a separate 
copy of this remand, the stressor list 
compiled by the RO, and any information 
provided by the USASCRUR must be made 
available to reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated by 
the examiner in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychological stressors, and resolve any 
conflicts found between their findings 
and the diagnostic findings noted in the 
evidence associated with the claims file.  
With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors it has determined is or are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination reports should 
reflect review of pertinent material in 
the claims folder.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should provide an opinion on 
its etiology relative to in-service 
disease or injury.  In other words, the 
examiner must opine as to whether any 
psychiatric disorder(s) found on 
examination is or are related to service, 
and if pre-existing service, was or were 
aggravated thereby.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


